Exhibit 10.1

 

HEALTHGATE DATA CORP.
25 CORPORATE DRIVE, SUITE 310
BURLINGTON, MA 01803

 

October 27,  2003

 

Mr. Eric W. Thrailkill

625 Sparrow Court

Nashville, TN 37221

 

 

Dear Eric:

 

HealthGate Data Corp. (the “Company”) is pleased to offer you a position as
Chief Operating Officer.  Your initial responsibilities will be product
development, product management and IT.  Additionally, you will be required to
assist in the sales effort for all HealthGate products.  You will report to the
Chief Executive Officer. Your semi-monthly salary will be $7,916.67, on an
annualized basis, is equivalent to $190,000.  You will also be eligible for a
discretionary bonus of up to 40% as determined HealthGate’s Compensation
Committee and Board of Directors.  Your salary and discretionary bonus is
subject to annual review and adjustment by HealthGate’s Compensation Committee
(which typically reviews salaries of executive officers in January and
February of each year).

 

1)              You will be eligible to participate in HealthGate Data Corp’s
2004 Executive Bonus Plan as determined by the HealthGate Compensation
Committee.

 

2)              As an employee of the Company, you are eligible to participate
in the Company’s benefit plan, in accordance with the enclosed documents for the
plan year 2003.

 

3)              Upon approval of the Board of Directors of the Company, you will
be issued an Incentive Stock Option with respect to 100,000 shares of Common
Stock of the Company, subject to the terms and conditions of the Company’s
Incentive Stock Option Plan.  The options will be granted effective with the
closing of HealthGate’s acquisition of the assets of EBM Solutions, Inc. and
have an exercise price equal to HealthGate’s quoted price on the Over the
Counter - Bulletin Board at that time.

 

4)              The employment relationship established by this letter is
at-will and nothing contained in this letter shall be construed to constitute a
contract of employment.  As an employee of the Company, you will enter into the
enclosed Proprietary Information and Invention Agreement.  Please execute and
return the Agreement with your acceptance of this offer letter.

 

5)              This offer is conditional upon your acceptance of this offer by
October 27, 2003 by 5:00 pm EST.

 

--------------------------------------------------------------------------------


 

6)              The foregoing offer is contingent upon your ability to comply
with the requirements of the U.S. Department of Justice, Immigration and
Naturalization Service, with respect to your employment by the Company.

 

7)              In consideration of your services to date and your continuing
services to HealthGate, in the event that HealthGate terminates your employment
without “Cause” (as defined below), you shall be entitled to the following
payments from HealthGate:

 

(i)                                     all amounts accrued and unpaid to you
through the termination date, including any base salary, and accrued but unused
vacation, holiday or sick time; and

(ii)                                  Lump sum severance payment comprising your
then current base salary and your then current health care coverage continuing
for six (6) months from the date of termination.  To the extent that health care
coverage cannot by its terms be continued, HealthGate shall reimburse you for
the actual premium costs of obtaining such coverage under COBRA or comparable
coverage under non-group insurance, if less.

 

Severance benefit payment shall be made on a schedule consistent with
HealthGate’s payroll policies and shall be subject to applicable tax deductions
and withholdings.

 

For the purposes of this severance benefit, “Cause” means:

 

(i)                                     willful breach or habitual neglect of
the duties you are required or reasonably requested to perform which are not
cured by you within 10 days of written notice from the Company of such breach or
neglect;

(ii)                                  any illegal act by you injurious to the
business or reputation of the Company or any of its affiliates;

(iii)                               your engagement in misconduct injurious or
potentially injurious to the business or reputation of the Company or any of its
affiliates;

(iv)                              your commission of any crime which constitutes
a felony in the jurisdiction committed (whether or not involving the Company or
any of its affiliates); or

(v)                                 a material breach by Executive of Company
policies or procedures.

 

8.               You shall be eligible to receive severance as outlined in
section 7(i) and 7(ii) if (a) you resign in connection with HealthGate’s
assigning you to a principal place of business outside the Nashville area, and
(b) you provide HealthGate a full release from all claims in connection with
such resignation.

 

 

By:

/s/ William S. Reece

 

 

 

William S. Reece

 

 

 

 

 

Accepted:

 /s/ Eric Thrailkill

 

 

 

Eric W. Thrailkill

 

2

--------------------------------------------------------------------------------